Title: From Thomas Jefferson to Benjamin Harrison, 17 January 1784
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Annapolis Jan 17. 1784.
        
        No post having arrived here from the Southward during the present month till this day, and being to return in a few minutes I am obliged without an opportunity of asking the concurrence of my collegues to inclose you a copy of the proclamation of the Definitive treaty and of it’s ratification which happily took place on the 14th. instant. Two officers were immediately dispatched to seek passages by different vessels to France with this important instrument. I expect one of them would reach the French packet at New York which is to sail from thence on the 20th. I have the honor to be with very high esteem & regard Your Excellency’s most obedt. & most humble servt,
        
          Th: Jefferson
        
      